Mr. Justice Lawrence delivered the opinion of the Court: It is urged in behalf of appellant, that the circuit court erred in refusing instructions prayed by him. It appears, however, that the court gave a part of the instructions asked by him, and those thus given are not contained in the record. JS/on constat but that they comprised the substance of those refused. It is not uncommon for counsel to express the same idea in different instructions, and when one instruction is, in substance, the duplicate of another already given, it may well be refused. It is also urged, that the verdict was against the evidence, hut the money was clearly paid by Foster, on the order of Weyhrich, and the jury were justified in inferring, from the evidence, that it was Foster’s money. Judgment affirmed.